


SEPARATION AND RELEASE AGREEMENT
This Agreement is entered into by and between Electro Scientific Industries,
Inc. (“ESI”), and Kerry Mustoe (“Employee”) with respect to the following facts:


A.Employee's employment with ESI terminates on December 18, 2015 due to
restructuring and position elimination.


B.    ESI and Employee desire to enter into this Agreement regarding Employee's
termination. Employee agrees to reaffirm this Agreement on the last day of
employment.


The parties agree as follows:


1.    Wages. On Employee’s last day of employment, Employee received all earned
wages.


2.    Separation Pay. In consideration of Employee signing and reaffirming this
Agreement, and abiding by the covenants and releases given herein, ESI will pay
Employee total of One Hundred Eighty-Eight Thousand Six Hundred and Twenty Six
Dollars ($188,626), less applicable withholdings (“Separation Pay”). This sum
includes an amount equal to six (6) months’ individual COBRA payments. The
Separation Pay will be paid on January 4, 2016.


3.    Effective Date. The Effective Date of this Agreement shall be the day
Employee properly reaffirms it, as described in Paragraph 9 below.


4.    Performance and Duties. Employee agrees to remain actively at work as
requested through December 18, 2015, and to perform duties as requested in a
professional and sufficient manner and to abide by all policies of ESI. Employee
understands that compliance with these Performance and Duties expectations is a
condition precedent to being eligible for the Separation Pay.


5.    Confidential Information; Return of Property; Non-disparagement and
Cooperation. Employee agrees not to use or disclose confidential, proprietary or
trade secret information learned while an employee of ESI or its predecessors,
including the terms of this Agreement, and covenants not to breach that duty.
Confidential, proprietary, and trade secret information may include
manufacturing processes, business plans, customer lists, drawings, documents,
reports, facilities, formulas, computer data, computer programs (including
algorithms, flowcharts, source code, object code, and firmware). This Agreement
not to disclose confidential information is consistent with the ESI Employee
Confidentiality and Assignment Agreement (“Confidentiality Agreement”), which,
if signed by Employee, continues to apply after employment has ended. Employee
agrees to return any and all ESI property and/or information in Employee’s
possession. Both the Company and, the Employee agree not to disparage or make
false, adverse or derogatory remarks about ESI or the Employee. Employee also
agrees to fully cooperate and be reasonably available to ESI in any pending or
future dispute or proceeding in which Employee may have knowledge of potentially
relevant information.


6.    General Release. Employee acknowledges that Employee would not be entitled
to receive the Separation Pay provided for herein absent Employee’s execution of
and compliance with this Agreement. In consideration of the Separation Pay and
other benefits, Employee, individually and on behalf of Employee’s spouse,
domestic partner, heirs and assigns (as applicable), to the fullest extent
permitted under applicable law, unconditionally releases and discharges ESI, its
subsidiaries, any related corporations and/or entities and each entity’s
respective directors, officers, shareholders, employees, agents, successors and
assigns, in their individual and representative capacities (collectively
“Releasees”), from any and all known or unknown liability, damages claims,
causes of action or suits of any type related directly or indirectly to
Employee's employment with ESI, and the termination of Employee's employment
with ESI, including claims under any common law theories, including but not
limited to, breach of contract or tort or tort-like theories and under any
local, state or federal, constitutional, civil rights, labor, and employment
laws, including but not limited to, Employee Retirement Income Security Act




--------------------------------------------------------------------------------




(ERISA), Title VII of the Civil Rights Act of 1964, the Post Civil War Civil
Rights Acts (42 USC §§ 1981‑1988), the Civil Rights Act of 1991, the Equal Pay
Act, Older Workers’ Benefit Protection Act, the Age Discrimination in Employment
Act, the Americans with Disabilities Act, the Worker Adjustment and Retraining
Notification Act, the Rehabilitation Act of 1973, the Uniformed Services
Employment and Reemployment Rights Act, the Fair Labor Standards Act, Executive
Order 11246, the Sarbanes-Oxley Act, and the Family and Medical Leave Act, all
as amended, including any regulations or guidelines thereunder.


This Release shall not affect any rights that Employee may have under health
insurance plans, under the 401(k) plan or the non-qualified deferred
compensation plan maintained by the Company, for unemployment or workers’
compensation benefits.


7.    Knowing and Voluntary Release of Rights Under the Older Workers’ Benefit
Protection Act (the “Act”). Employee acknowledges that: (a) Employee has been
encouraged in writing to consult with an attorney prior to executing this
Agreement; (b) Employee has read the release and understands the effect of
Employee’s release and that Employee is releasing legal rights; (c) Employee is
aware of certain rights to which Employee may be entitled under certain statutes
and laws identified in the release; (d) Employee has had adequate time to
consider this Agreement; (e) Employee understands the Agreement and agrees to be
bound by its terms; and (f) as consideration for executing this Agreement,
Employee has received additional benefits and compensation of value to which
Employee would not otherwise be entitled.


8.    Time for Consideration of Offer. Employee acknowledges that the Company
provided Employee with this Agreement on or before November 9, 2015, and that
the offer provided Employee with a period of twenty-one (21) days from the date
of receipt to consider the offer and this Agreement (the "consideration
period"). In order to be eligible for continued employment and the severance
benefits offered under this Agreement, Employee must execute and return this
Agreement within the consideration period, not revoke it, and agree to and
reaffirm this Agreement on the last date of employment, December 18, 2015. After
Employee executes this Agreement, Employee has a period of seven (7) days in
which Employee may revoke this Agreement in writing delivered to Tracey
Jerijervi, Vice President of Human Resources or her designee and void Employee’s
release of claims. In the event Employee has not signed and reaffirmed this
Agreement by December 18, 2015, or if Employee timely revokes it, this offer
will expire and Employee will not be entitled to the Separation Pay offered
under this Agreement. If Employee reaffirms this Agreement on December 18, 2015,
it will become effective and irrevocable on the day Employee reaffirms it (the
“Effective Date”) and only then will Employee be entitled to the Separation Pay
and severance benefits offered herein.


9.    General Provisions.


a.    Employee acknowledges that Employee has been given the opportunity to
consult with legal counsel with respect to the matters referenced in this
Agreement, and that Employee has obtained and considered the advice of legal
counsel as Employee deems necessary or appropriate.


b.    This Agreement and the Confidentiality Agreement contain the entire
agreement between Employee and ESI and there have been no promises, inducements
or agreements not expressed in this Agreement.


c.    The provisions of this Agreement shall be considered severable, such that
if any provision or part thereof shall at any time be held invalid under any law
or ruling, any and all such other provision(s) or part(s) shall remain in full
force and effect and continue to be enforceable.


d.    This Agreement shall be interpreted, construed, governed and enforced in
accordance with the laws of the State of Oregon.


e.    This Agreement shall be binding upon and inure to the benefit of the
parties hereto and their respective heirs, legal representatives, successors and
assigns.






--------------------------------------------------------------------------------




f.    Nothing in this Agreement shall be construed as an admission of any
liability or any wrongdoing by either party to this Agreement.


The undersigned have executed this Agreement on the dates shown below.


Dated: November 9, 2015                ___________________                    
Kerry Mustoe




Dated: November 9, 2015        ELECTRO SCIENTIFIC INDUSTRIES, INC.
                
By:        ___________________                    
Tracey Jerijervi
Vice President, Human Resources


REAFFIRMANCE:


Kerry Mustoe voluntarily reaffirms the terms of this Agreement and agrees that
its provisions, including the General Release, shall be extended in full force
and effect to apply to any and all claims through the date Kerry Mustoe’s
employment ends.




Dated: December ___, 2015                ___________________                    
Kerry Mustoe






